Citation Nr: 1333649	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for postoperative right shoulder sprain for the period prior to June 10, 2013, and a rating in excess of 10 percent for the period from June 10, 2013.

2.  Entitlement to an initial compensable disability rating for irritable bowel syndrome.

3.  Entitlement to an initial compensable disability rating for residuals of a fracture of the left ring finger.

4.  Entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to January 1998 and from May 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that: granted service connection for postoperative right shoulder sprain, irritable bowel syndrome, and residuals of fracture of the left ring finger, with noncompensable ratings for each effective from June 17, 2006; denied service connection for disabilities of the right ankle and both knees; and denied a 10 percent disability rating under the provisions of 38 C.F.R. § 3.324.  The Veteran testified before the Board at an August 2012 hearing.

This appeal was previously before the Board in March 2013, when it was remanded for additional development.  During the processing of the Board's March 2013 remand, the Appeals Management Center (AMC) issued a June 2013 rating decision granting some of the claims that had been on appeal.  The June 2013 rating decision granted service connection for a right ankle disability, a right knee disability, and a left knee disability; those decisions constitute complete grants of the benefits sought with regard to those claims of entitlement to service connection, and those three issues are therefore no longer on appeal before the Board.

During the pendency of this appeal, the AMC's June 2013 rating decision awarded a 10 percent disability rating for the right shoulder disability, effective from June 10, 2013.  The Veteran maintains the appeal seeking higher ratings both prior to and from June 10, 2013; the Board has recharacterized the right shoulder disability issue to reflect the currently assigned ratings for the periods on appeal.

The issue of entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to March 18, 2009, the Veteran's right (major) shoulder disability was manifested by subjective pain; it was not manifested by an inability to raise the arm over shoulder level (90 degrees) even with consideration of functional loss due to factors including pain; not manifested by malunion, nonunion, dislocation, or other pertinent impairment; not manifested by arthritis detectable on x-ray imaging; not manifested by ankylosis; and not manifested by limitation of motion objectively confirmed by findings or associated with arthritis shown by diagnostic imaging.

2.  For the period from March 18, 2009, the Veteran's right (major) shoulder disability has been manifested by painful motion (clinically observed with objective signs); it has not been manifested by an inability to raise the arm over shoulder level (90 degrees) even with consideration of functional loss due to factors including pain; not manifested by ankylosis; and not manifested by malunion, nonunion, dislocation, or other pertinent impairment.

3.  The Veteran's irritable bowel syndrome has been manifested by mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; it has not been manifested by moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.

4.  For the period prior to June 10, 2013, the Veteran's residuals of a fracture of the left ring finger were manifested by some subjective pain, mild tenderness, and slight deviation of the distal interphalangeal (DIP) joint; they were not manifested by actually painful, unstable, or malaligned joints; they were not manifested by limitation of motion objectively confirmed by findings and associated with any arthritis (arthritis was not diagnosed on diagnostic imaging during this period).

5.  For the period from June 10, 2013, the Veteran's residuals of a fracture of the left ring finger has been manifested by painful motion and reduced motion associated with swelling and associated with objectively confirmed arthritis involving the proximal interphalangeal (PIP) joint; it has not been manifested by ankylosis, limitation of motion of other digits, interference with overall function of the hand, nor amputation.


CONCLUSIONS OF LAW

1.  Prior to March 18, 2009, the criteria for an initial compensable disability rating for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2013).

2.  From March 18, 2009, the criteria for a 10 percent disability rating (but no higher) for right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2013).

3.  The criteria for entitlement to a compensable disability rating for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, and Diagnostic Code 7319 (2013).

4.  Prior to June 10, 2013, the criteria for an initial compensable disability rating for residuals of a fracture of the left ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5155, 5227, and 5230 (2013).

5.  From June 10, 2013, the criteria for a 10 percent disability rating (but no higher) for residuals of a fracture of the left ring finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5155, 5227, and 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that letters dated April 2007 (addressing the original claims of entitlement to service connection which led to this appeal) and April 2013 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Since the issues in this case addressed with a final decision at this time (entitlement to higher initial assignments of disability ratings) are downstream issues from claims of service connection (for which a VCAA letter was duly sent in April 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the April 2007 VCAA letter provided notice prior to the September 2007 RO rating decision on appeal.  The VCAA notice was therefore timely.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent pertinent to the present appeal, the Board notes that the April 2007 and April 2013 letters provided notice of the types of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all pertinent identified medical records, including available service records, private treatment records, and VA reports.  The Veteran has been afforded pertinent VA examinations in May 2007 and June 2013.  The Board finds that the set of VA examination reports addressing the increased rating issues on appeal presents sufficiently thorough and complete discussion of the pertinent history, current findings, symptom complaints, and expert determinations informed by review of the claims file and direct examination of the Veteran such that the reports present adequate and probative evidence in this case.

The Board finds that the actions directed by the Board's March 2013 remand have been completed in substantial compliance with the terms and purposes of those directives.  In this regard, the Board notes that an April 2013 letter provided additional VCAA notice and asked the Veteran to identify any additional pertinent medical treatment providers (the Veteran did not reply to identify any such providers), and the Board notes that the June 2013 VA examination report reflects that the directed VA examinations were accomplished and the report adequately addresses the appeal in accordance with the Board's directives.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

In August 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned noted the issues on appeal and solicited information regarding the nature of the Veteran's symptomatology as well as the functional impact that the claimed disabilities have on his daily life and employment.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims, and the undersigned asked questions purposed to identifying possible additional outstanding sources of pertinent evidence.  Therefore, not only were the issues "explained ... in terms of the scope of the claim[s] for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In light of the suggestion that additional evidence may exist, the March 2013 remand included a directive to ask the Veteran to identify any further outstanding sources of pertinent medical treatment.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as any notice defects did not affect the essential fairness of the adjudication of the Veteran's claim and the Veteran is not prejudiced by a decision at this time.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including the Virtual VA electronic claims file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran contends that the severity of his service-connected right shoulder disability, left ring finger disability, and irritable bowel syndrome warrant higher disability ratings than those currently assigned.  The ratings on appeal arise from the initial assignment of disability ratings associated with the original grant of service connection for each disability in a September 2007 RO rating decision.  Noncompensable initial disability ratings were assigned for each disability; in June 2013, a 10 percent disability rating for the right shoulder disability was assigned effective from June 10, 2013.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.'"  Id. at 38 (quoting 38 C.F.R. § 4.40).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Right Shoulder Disability

The Veteran's service-connected right shoulder disability has been rated by the RO under the provisions of Diagnostic Code 5201.  A noncompensable disability rating is in effect prior to June 10, 2013; a 10 percent disability rating is in effect from June 10, 2013.  The Board notes that the evidence of record clearly indicates that the Veteran's right arm is his dominant (major) arm for purposes of rating consideration.

Diagnostic Code 5201 provides the rating criteria for evaluation of limitation of motion of the arm.  Under this Diagnostic Code, a rating of 20 percent is warranted when the major arm motion is limited to raising the arm to shoulder level; or when the motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent disability rating is warranted when the range of motion of the major arm is limited to midway between the side and shoulder; or the range of motion of the minor arm is limited to 25 degrees from the side.  A 40 percent rating is warranted when there is inability to raise the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides ratings for malunion, nonunion, dislocation, or other pertinent impairment of the humerus.  A 20 percent rating is granted when there is malunion, with moderate deformity, for either arm.  Marked deformity warrants a 20 percent rating for the minor arm and warrants a 30 percent rating for the major arm.

Also under Diagnostic Code 5202, for recurrent dislocations of the humerus at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level for either arm.  Frequent episodes and guarding of all arm movements warrant a 20 percent rating for the minor arm and warrant a 30 percent rating for the major arm.

Additionally, under Diagnostic Code 5202, fibrous union of the humerus warrants a 40 percent rating for the minor arm and warrants a 50 percent rating for the major arm.  Nonunion of the humerus (false flail joint) warrants a 50 percent rating for the minor arm and warrants a 60 percent rating for the major arm.  Loss of head of the humerus (flair shoulder) warrants a 70 percent rating for the minor arm and warrants an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.

The Board has also considered whether any other Diagnostic Codes pertaining to the shoulder and the arm may be applicable in this case. Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  However, there is no suggestion in the evidence or the Veteran's contentions that there is ankylosis of the scapulohumeral articulation for a rating under Diagnostic Code 5200.

Diagnostic Code 5203 provides ratings for malunion, nonunion, dislocation, or other pertinent impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  However, there is no suggestion in the evidence or the Veteran's contentions that there is malunion, nonunion, dislocation, or other pertinent impairment of the clavicle or scapula for a rating under Diagnostic Code 5203.

The Veteran does not allege, and the evidence does not suggest, either ankylosis of the scapulohumeral articulation nor impairment of clavicle or scapula.  Therefore, Diagnostic Codes 5200 and 5203 are not for application in this case.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran was afforded a VA examination in June 2013 and the report of this examination is of record in the claims-file.  The June 2013 VA examination report shows that the Veteran complained of right shoulder pain and treated the symptoms with Tylenol.  Motor strength and reflexes were intact.  X-ray study showed "mild degenerative change of the glenohumeral joint."  The VA examiner diagnosed: "Genoid posterior labral tear and capsular tear, mild degenerative joint disease (post-traumatic); right shoulder...."  The VA examiner opined that the service-connected right shoulder disability did not prevent the Veteran from being employed in a moderate physical or sedentary occupation, citing, in pertinent part, that he could lift and carry 50 pounds, push and pull moderately heavy objects, drive, write, and use a keyboard.  The VA examiner did note that the right shoulder disability prevented the Veteran from lifting heavy objects weighing more than 50 pounds, and the disability prevented him from engaging in work that required using his right arm above his head.

The June 2013 VA examiner established that the Veteran is diagnosed with "Genoid posterior labral tear and capsular tear" of the right shoulder along with "mild degenerative joint (post traumatic)" disease of the right shoulder.  The VA examiner discussed the remote history of the original injury and onset of the disability leading to right shoulder arthroscopy just prior to the period under consideration in this appeal.  The Veteran reported that following surgery he had improved, but not eliminated, pain in the right shoulder.  The Veteran underwent rehabilitation and continues to note pain with abduction/flexion of the shoulder as well as with internal/external rotation.  The Veteran reported that he was able to carry out his usual occupation and missed no days of work during the past year, and treated the problem with exercise and Tylenol.

The June 2013 VA examiner's responses to the Disability Benefits Questionnaire express that the Veteran is right hand dominant and he denies flare-ups impacting the function of his right shoulder.  Range of motion testing revealed right shoulder flexion to 170 degrees with painful motion beginning at 170 degrees; right shoulder  abduction to 170 degrees with painful motion beginning at 170 degrees.  After repetitive use testing, the range of motion was unchanged and the VA examiner found no additional limitation.  The VA examiner did note that following repetitive use testing the Veteran had "less movement than normal" and had "pain on movement" affecting the right shoulder.  The VA examiner noted "no" pain on palpation, "no" guarding of the shoulder, fully normal "5/5" shoulder muscle strength on abduction and forward flexion, and "no" ankylosis.  All specific tests for rotator cuff conditions were "negative," indicating no abnormality.  The VA examiner noted that there was no history of mechanical symptoms (such as clicking, catching, etc.), no history or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, and "negative" crank apprehension and relocation test (providing no indication of shoulder instability).

The June 2013 VA examiner furthermore clearly stated that the Veteran has "no" AC (acromioclavicular ) joint condition or any other impairment of the clavicle or scapula.  There was "no" tenderness on palpation of the AC joint.  Cross-body adduction test was "negative" (providing no indication of acromioclavicular joint pathology).  The VA examiner also explained that the Veteran's April 2006 surgery featured arthroscopy with posterior labral repair, subacromial bursectomy and capsulorrhaphy with "no" residual signs or symptoms due to surgery.  The report indicates that the Veteran's surgical scars are not painful nor unstable nor is the total area of all related scars greater than 39 square centimeters (6 square inches).

The June 2013 VA examiner additionally included notation that the Veteran's right shoulder internal rotation range of motion was from 0 to 50 degrees; external rotation was from 0 to 60 degrees; and extension was from 0 to 25 degrees.  The VA examiner found "no" functional impairment such that the Veteran would be equally well served by  an amputation with prosthesis.  The VA examiner confirmed that diagnostic imaging objectively demonstrates arthritis of the right shoulder and that past MRI showed genoid labral tear and capsular tear.  The VA examiner reiterated that there was "no" associated functional impact upon the Veteran's ability to work.

The June 2013 VA examination report was the expressly cited basis of the RO/AMC's assignment of a 10 percent disability rating for the right shoulder disability under Diagnostic Code 5201, effective from the date of the June 2013 VA examination.  The RO/AMC's June 2013 rating decision explains that, although the Veteran's right shoulder disability was not found to meet the criteria for compensable limitation of motion under Diagnostic Code 5201, a 10 percent rating was assigned on the basis of painful motion as contemplated under 38 C.F.R. § 4.59.

The Board now turns to consideration of whether any compensable rating is warranted for the service-connected right shoulder disability for the period prior to June 10, 2013.  The Board finds that the 10 percent disability rating assigned from June 10, 2013 is reasonably shown to be warranted from the earlier date of March 18, 2009.  The Board shall discuss the evidence pertinent to determining this partial grant of the appeal prior to turning attention to the question of entitlement to any rating in excess of 10 percent during the pertinent period.

The Veteran's pertinent testimony at his August 2012 Board hearing described that following his original right shoulder injury and subsequent surgical treatment, "I've continued to have pain from that time.  I have - I recovered most of my range of motion and strength from the postoperative physical therapy that I did...."  The Veteran described: 

a continual hindrance in trying to - I can't shovel the driveway with that right arm, it causes the pushing motion of the right arm and kind of setting back on the shoulder causes pain, any type of yard work, picking up my kids out of the crib, getting the baby out of crib or if I have to try and particularly trying to reach back, if I have to reach back to help the baby in the car seat or anything like that.

The Veteran further described that the right shoulder issue has caused problems with his religious worship because certain gestures "for any extended period over about half a minute ... cause extreme pain...."

A March 2009 private medical report shows that the Veteran reported "chronic, daily pain in the shoulder with certain mvmts [movements] and use of the right arm."  Objectively, the private medical provider noted "some right shoulder tn [tenderness] and crepitus" with "[f]ull ROM [range of motion] in ff [forward flexion] and abd [abduction] but ... some pain with mvmt [movement] of shoulder."  Additionally, the March 2009 private medical report notes "[n]o focal defs [defects] except some slight weakness maintaining right shoulder in abduction against downward force."

The Board notes that the 10 percent rating currently in effect from June 10, 2013 was awarded by the RO/AMC on the basis of painful motion (as contemplated under 38 C.F.R. § 4.59) shown as of the date of the June 2013 VA examination.  The Board finds that March 2009 private medical report provides earlier evidence showing subjective and objective indications of similar painful motion; the March 2009 private report indicates that the medical professional observed signs of pain with objective crepitus in the joint as well as some weakness against downward force.  The Board finds that the March 2009 private medical report reasonably demonstrates medically observed objective signs consistent with the Veteran's description of painful motion of the right shoulder.  The specific provisions of 38 C.F.R. § 4.59 contemplate a minimum compensable percent rating for painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59.  That regulation is applicable to all joint injury claims, regardless of whether arthritis is shown.  Burton v. Shinseki, 25 Vet. App. 1 (2012).

Accordingly, the Board finds that a 10 percent rating is warranted from March 18, 2009 (the date of the March 2009 private medical report) on the basis of application of 38 C.F.R. § 4.59 with regard to painful motion of the right shoulder joint (the same basis upon which a 10 percent had previously already been assigned from June 10, 2013).  There is no evidence after March 18, 2009 contradicting the indication of painful motion; a 10 percent rating is for assignment from March 18, 2009 onward through the present time.

The Board must consider whether evidence supports finding that any rating in excess of 10 percent is warranted for this most recent period on appeal (from March 18, 2009, onward).  The Board finds that no rating in excess of 10 percent is warranted for the period from March 18, 2009 to the present.  The criteria for a higher rating under Diagnostic Code 5201 requires that the Veteran's right arm, his major arm, be limited in motion to raising the arm to shoulder level.  The evidence does not show such limitation, and the detailed June 2013 VA examination report specifically shows ranges of motion greater than that level contemplated for a higher rating under Diagnostic Code 5201; there is no evidence demonstrating right shoulder flexion limited to 90 degrees (shoulder level), and the June 2013 VA examination report shows right shoulder flexion to 170 degrees (including with consideration of function loss due to DeLuca factors).  The evidence does not show malunion, nonunion, dislocation, or other pertinent impairment of the humerus.  The evidence does not show ankylosis, nor any other manner of disability meeting any pertinent criteria for assignment of a rating in excess of 10 percent.

Aside from what is discussed above, the March 2009 private medical report and the June 2013 VA examination report show no indications of impairment meeting the criteria for ratings in excess of 10 percent.  The Board finds that the evidence, featuring the detailed pertinent medical findings of the June 2013 VA examination report and the additional findings of the March 2009 private medical report, is probative and adequate in addressing the severity of the right shoulder disability for rating purposes.  The Board concludes that the criteria for a rating in excess of 10 percent is not warranted for the period from March 18, 2009 to present because the preponderance of the evidence is against finding that the criteria for any higher rating have been met.

The Board now turns to consideration of whether any compensable rating is warranted for the service-connected right shoulder disability for the period prior to March 18, 2009.

A May 2007 VA examination report shows that the Veteran is right hand dominant and discusses the remote history and original onset of the right shoulder injury and disability prior to discussing the Veteran's more recent right shoulder symptom manifestations.  The Veteran reported that he "is never pain free, does not experience locking, and does have stiffness and swelling.  Discomfort could be from mild to moderate."  The report further indicates that "[h]is ability to drive is impaired to a limited extent in the sense that he has pain when he attempts to shift gears."  The report indicates that the Veteran was otherwise able to "dress, undress, eat, write, stand, walk, sit, run, and climb stairs as far as his shoulder is concerned."  The Veteran's "ability to lift is impaired in the sense that he would have pain particularly with abduction and forward flexion."  The VA examiner explained that the Veteran was able to carry out his usual occupation and missed no days of work in the prior year, that his gait was unaffected, and that he used no assistive devices.  The Veteran reported "[f]lare-ups are daily and are basically activity dependent and may last hours.  These are treated with physical therapy, stretching exercises, and Ibuprofen, which gives limited help."

The May 2007 VA examiner's physical inspection of the Veteran's right shoulder revealed no redness, increase in local heat, swelling, or tenderness.  Muscle mass and strength were "excellent."  Range of motion testing revealed abduction from 0 to 180 degrees, forward flexion from 0 to 180 degrees, and external and internal rotation were each 0 to 90 degrees.  The VA examiner explained that all the range of motion testing results were "active and passive unreduced by resistance x3 or repetition x5 with no evidence of impaired endurance."  The VA examiner also found "no evidence of any post-test stiffness, weakness, swelling, or muscle spasm."  The VA examiner later expressed that "no additional losses of range of motion are recommended for the above noted articulations due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares."  The VA examiner reiterated that the Veteran's right shoulder "strength" was "excellent."  The diagnosis was: "right shoulder sprain, status-post surgical intervention: X-ray normal."

Service treatment records from just prior to the period on appeal (the June 2006 effective date for the grant of service connection) document the Veteran's symptoms and treatment, including surgical treatment and post-surgical rehabilitation, for right shoulder disability in the first portion of 2006.  The Board has reviewed these records for information potentially pertinent to this appeal.  The information in these records pertains to varying symptoms and assessments proximately prior to and following significant surgical intervention in April 2006 (SLAP repair and capsulorrhapy).  No diagnosis presented in these records changes the information otherwise of record and no findings of symptoms or features provide a basis for finding that the criteria for higher disability ratings are warranted during the period on appeal; no arthritis diagnosis is presented and no chronic symptoms or impairment meeting higher criteria are shown.  The Board notes that during the portion of 2006 prior to the period on appeal, the Veteran engaged in rehabilitation following surgery and has testified that through this process he "recovered most of my range of motion and strength from the postoperative physical therapy that I did."  Although the Veteran's symptomatology prior to and proximately following his in-service surgery was different than the chronic residual symptomatology shown during the period on appeal, the Board finds no objective indication of chronic pertinent symptomology in the service treatment records that substantially changes the information presented in the evidence from the post-service period on appeal.

The Board finds that the criteria for a compensable disability rating for the right shoulder disability have not been met for the period prior to March 18, 2009.  Prior to March 18, 2009, the preponderance of the evidence is against finding any basis for assignment of a compensable rating.  The criteria for a compensable rating under Diagnostic Code 5201 require that the Veteran's right arm, his major arm, be limited in motion to raising the arm to shoulder level (90 degrees flexion).  The evidence does not show such limitation, and the detailed May 2007 VA examination report specifically shows fully normal ranges of motion in all respects.  The Veteran's right shoulder has clearly retained a range of motion greater than that level contemplated for a higher rating under Diagnostic Code 5201; there is no evidence demonstrating right shoulder flexion limited to 90 degrees (shoulder level), and the May 2007 VA examination report shows right shoulder flexion to 180 degrees (including with consideration of potential functional loss and DeLuca factors).  The Veteran's own contentions, including as explained during his August 2012 Board hearing, acknowledged that he has "recovered most of my range of motion and strength."  The evidence does not show malunion, nonunion, dislocation, or other pertinent impairment of the humerus.  The evidence does not show ankylosis, nor any other manner of disability meeting any pertinent criteria for assignment of a rating in excess of 10 percent.  The evidence also does not show a diagnosis of arthritis with associated diagnostic imaging prior to June 2013, thus there is no basis for application of Diagnostic Code 5003 (pertaining to arthritis demonstrated by x-ray imaging) during the earlier period on appeal.

The Board finds that the evidence, featuring the detailed pertinent medical findings of the May 2007 VA examination report, is probative and adequate evidence addressing the severity of the right shoulder disability for rating purposes.  The Board concludes that a compensable rating is not warranted for the period prior to March 18, 2009 because the preponderance of the evidence is against finding that the criteria for any compensable rating have been met.

The Board has considered whether the basis of the RO/AMC's grant of a 10 percent rating from June 10, 2013 may similarly serve as a basis for a grant of a compensable rating prior to March 18, 2009 (the latter date being the earliest upon which the Board has found a 10 percent rating to be warranted).  The Board finds that the facts that formed the basis for the award of a 10 percent rating for the most recent period in this case are not adequately established in the evidence pertaining to the period prior to March 18, 2009.  Although the Veteran has essentially reported impairment of right shoulder function associated with pain throughout the earlier period of appeal (prior to March 18, 2009), it is significant that the June 2013 VA examination report and the March 2009 private medical report suggest objective evidence of such impairment in contrast to the evidence prior to March 18, 2009; it is significant that the highly detailed May 2007 VA examination report indicates that all appropriate testing revealed no objective sign of functional impairment from painful motion.  While the June 2013 VA examination report shows objectively demonstrated reduced ranges of motion with pain plus further impairment and pain on movement following repetitive testing, the May 2007 VA examination report significantly shows that objective testing at the time showed no demonstrable hint of functional impairment: the May 2007 VA examiner found no swelling or tenderness, found "excellent" muscle mass and strength, found no loss of range of motion on any testing (including active and passive) and range of motion was "unreduced by resistance x3 or repetition x5," the examiner found "no evidence of impaired endurance," and the examiner found "no evidence of any post-test stiffness, weakness, swelling, or muscle spasm."  The May 2007 VA examiner clearly explained that "no additional losses of range of motion are recommended for the above noted articulations due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares."  Furthermore, the May 2007 VA examiner found that X-ray study at the time was "normal."

The Veteran is competent to report lay perceivable subjective pain in his right shoulder joint and to describe its interference in his activities.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the Veteran is not medically competent to provide detailed medical evidence including interpretation of clinical test results and assessment of the objective impact of disability upon joint function.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition, but not competent to provide evidence as to more complex medical questions).  Here, interpretation of the detailed clinical testing of the Veteran's right shoulder function requires complex medical training and expertise; the Veteran is not shown to possess the requisite medical training and expertise to provide statements weighing against the clinical findings presented in the VA examination reports and medical evidence in this case.

Significantly, the Board finds that the May 2007 VA examination report shows that the Veteran's right shoulder disability lacked the features or the severity to warrant a compensable disability rating at that time, and this evidence is not contradicted by any probative evidence pertinent to the period.  The Board finds that the May 2007 VA examination report is highly probative medical evidence indicating that the Veteran had no significant medically detectable functional impairment of the right shoulder due to pain at that time, and that no evidence demonstrates such functional impairment of the right shoulder due to pain prior to March 18, 2009.

The extent and severity of right shoulder disability shown in the June 2013 VA examination report is not shown prior to March 18, 2009, and the detailed and probative May 2007 VA examination report shows that such severity of right shoulder disability was not present at that time.  The Board finds that the preponderance of the probative evidence weighs against assignment of a compensable disability rating for right shoulder disability prior to March 18, 2009.

The Board has also considered whether any scarring residuals associated with the surgical treatment/repair of service-connected right shoulder disability raise a basis for an additional rating.  The Board acknowledges that a surgical scar is noted in the medical evidence as associated with this disability, but neither the medical findings nor the Veteran's contentions suggest that this scarring presents significant size, pain, limitation of motion, or any other pertinent characteristics for a separate rating under the pertinent scar rating criteria of 38 C.F.R. § 4.118, Codes 7800-7805.  The June 2013 VA examination report presents a clear accounting of the pertinent scarring and indicates that the Veteran's surgical scars are not painful nor unstable nor is the total area of all related scars greater than 39 square centimeters (6 square inches).  The Board again notes that the Veteran's contentions in this case have not indicated that he believes he has disabling scarring as part of his right shoulder disability, and further discussion of the scarring is not warranted.

In sum, a 10 percent disability rating is warranted from March 18, 2009, and there is no basis for assignment of a compensable rating prior to that date nor is there any basis for further increase of the disability rating for the right shoulder following that date.

Irritable Bowel Syndrome

The Veteran's service-connected irritable bowel syndrome has been rated by the RO under the provisions of Diagnostic Code 7319.  Under this regulatory provision, a rating of 0 percent is warranted where there is mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Veteran was afforded a VA examination in June 2013 and the report of this examination is of record in the claims-file.  The June 2013 VA examination report shows that the Veteran described treating his irritable bowel syndrome with one tablespoon of Metamucil daily.  The VA examiner opined that the irritable bowel syndrome "has no material effect on the Veteran's employability."  The VA examiner discusses the Veteran's pertinent medical history leading to the irritable bowel syndrome diagnosis following significant diagnostic studies.  The VA examiner explains that the Veteran has been treated with one tablespoon of Metamucil daily since the time of diagnosis, and "[c]urrently, he has 1 to 3 soft semi-formed stools a day.  When stressed he may have up to 3 semiformed stools a day with mild lower abdominal bloating."  The VA examiner noted: "There have been no other symptoms noted."  The June 2013 VA examination report notes that the Veteran has never had pertinent surgical treatment.

The June 2013 VA examiner's responses to the Disability Benefits Questionnaire express that the Veteran does not have symptoms manifesting in diarrhea, nor alternating diarrhea and constipation, nor abdominal distension, nor anemia, nor nausea, nor vomiting.  The VA examiner again noted that the Veteran has "[o]ccasional episodes" of bowel disturbance with abdominal distress.  This information is presented in a section in which the VA examiner further clarifies that the Veteran does not have "[f]requent episodes" nor does the Veteran have "[m]ore or less constant abdominal distress."  The VA examiner also indicates that the Veteran does not have "[e]pisodes of exacerbations and/or attacks of the intestinal condition."  Furthermore, in additional sections of the examination report questionnaire, the VA examiner expressed that the Veteran has not experienced weight loss, not experienced malnutrition (or other complications or general health effects), not had a pertinent tumor or neoplasm, and not had associated scars.  Following further discussion of diagnostic testing results, the VA examiner reiterates that the irritable bowel syndrome has "no" impact upon the Veteran's ability to work.

The Veteran's pertinent testimony at his August 2012 Board hearing described that "sometimes its 4 or 5 times a day, sometimes it's you know 3,4 times a week, but it's relatively frequent bouts and something that's just continued to affect my lifestyle...."

A May 2007 VA examination report is also of record, but provides significantly less detailed information than the more recent June 2013 VA examination report.  The May 2007 VA examination report describes, in pertinent part, the Veteran's remote history of onset of intestinal symptoms (prior to the period for consideration in this appeal); the examiner comments that "the cause of this particular issue remains uncertain."  The discussion of the remote history of symptoms associated with original onset includes the statement that the remote symptoms "cleared in about 6 to 8 months if he was eating fiber and Metamucil."  No significant current symptoms, nor any description of significant symptomatology during the period under consideration in this appeal, is noted in the VA examiner's report.  Physical examination revealed "bowel sounds are normal."  The VA examiner diagnosed: "Probable irritable bowel syndrome, currently quiescent."

The Board finds that the evidence in this case does not show that the Veteran's irritable bowel syndrome manifests in symptoms of severity meeting the criteria for a compensable disability rating under the applicable Diagnostic Code 7319.  The Board finds that the symptoms shown by the evidence, featuring the Veteran's own description of symptoms and the information presented in two VA medical examination reports addressing the issue, do not show "moderate" irritable colon syndrome with "frequent episodes of bowel disturbance with abdominal distress."   The pertinent evidence, including the Veteran's own characterization of symptoms, essentially describes disability of the severity contemplated by the assigned noncompensable disability rating: mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  The Board finds that the Veteran's symptoms are contemplated by the noncompensable disability rating, most nearly approximate the criteria for a noncompensable disability rating, and do not more nearly approximate the criteria for any higher disability rating.

In sum, the Board finds that a compensable disability rating for irritable bowel syndrome is not warranted during any portion of the period on appeal because the preponderance of the evidence weighs against finding that the severity of the Veteran's irritable bowel syndrome has most nearly approximated the criteria for a compensable rating at any time during the appeal period.


Left Ring Finger Disability

The RO has assigned a noncompensable disability rating for the Veteran's residuals of a fracture of the left ring finger; this rating has been assigned under the provisions of Diagnostic Code 5230 for limitation of motion of the ring or little finger.  Under Code 5230, any limitation of motion of the ring finger warrants a maximum 0 percent rating.  Additionally, under Diagnostic Code 5227, ankylosis (favorable or unfavorable) of the little or ring finger likewise warrants a 0 percent rating.  The notes to Diagnostic Codes 5224 through 5227 in 38 C.F.R. § 4.71a require consideration of whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Under Diagnostic Code 5155, amputation of the ring finger is rated 10 or 20 percent depending on whether there has been metacarpal resection.  38 C.F.R. § 4.71a.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As a preliminary matter, the Board notes that none of the evidence and none of the Veteran's contentions suggest that the Veteran's left ring finger has been amputated.

Furthermore, Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are classified as groups of minor joints (and consequently a single such joint is a minor joint), ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).  Thus, the Veteran's hand and fingers are encompassed as a group of minor joints, and may be rated as such.  See also 38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in June 2013 and the report of this examination is of record in the claims-file.  The June 2013 VA examination report shows that the Veteran was diagnosed with "[p]ost-traumatic degenerative joint disease, PIP joint of the left 4th digit."  The VA examiner explained that this disability "has no material effect on the Veteran's employability other than extensive keyboarding does cause the left 4th PIP joint to ache."  The VA examiner explained that the Veteran "could safely lift and carry 50 pounds, push and pull moderately heavy objects, ... climb, drive, ... write ....  Only extensive keyboarding causes the left 4th PIP joint to ache yet he is still able to keyboard (type) when this does occur."  The Disability Benefits Questionnaire section of the report pertinent to the left ring finger disability shows that the disability involved "no" flare-ups, but generally involved limitation of motion; the limitation did not result in any gap between thumb pad and the fingers, nor a gap between any fingertips and the proximal transverse crease of the palm (nor evidence of painful motion in attempting to touch the palm with fingertips), nor limitation or painful motion involving extension of the index or long finger, nor any additional limitation of motion for any fingers following repetitive testing.  The VA examiner found that there was function loss or functional impairment of the left ring finger manifesting in less movement than normal and swelling; there was no weakened movement, excess fatigability, incoordination, pain on movement, deformity, nor atrophy of disuse.  There was no pain on palpation, and hand grip was a normal "5/5."  The VA examiner found that the Veteran did not have ankylosis of any pertinent joint.  There were no other pertinent physical findings, complications, conditions, signs or other symptoms.  The June 2013 VA examiner reiterated that diagnostic testing revealed post-traumatic degenerative joint disease that did not impact the Veteran's ability to work.

The Veteran's pertinent testimony at his August 2012 Board hearing described that the Veteran's residuals of having "broken and dislocated" the left ring finger led to his needing to "have a special wedding ring made just to get -- get the ring around the finger."  Additionally, the Veteran described that he does "a lot of typing at work and ... frequently will just deal with discomfort and pain while I'm typing."  The Veteran described "an arthritic type of pain that I feel in that joint frequently," but "other than the typing aspects it doesn't really affect a whole lot."

A May 2007 VA examination report is also of record.  The May 2007 VA examination report discusses the remote history of the original onset / injury of the left ring finger and explains that "[n]ow he has minimal discomfort."  The VA examiner found that "[t]he distal phalanx is deviated slightly to the left," and the Veteran "does not presently report any substantial pain, stiffness, or swelling."  Furthermore, "[h]is daily activities presently are not impaired....  He is able to do his usual occupation and missed no days of work because of the finger."  Examination revealed "very minimal tenderness at the DIP joint articulation.  Otherwise no abnormalities are identified."  The report notes that the Veteran was able to approximate the tip of the thumb to the tip of the index, middle, ring, and little fingers and to approximate the tip of the index, middle, ring, and little fingers to the palmar crease.  Hand grasp was "excellent."  There was otherwise "no change in active or passive range of motion during repeat testing x3 against resistance and no additional losses of range or motion are recommended ... due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares."  The May 2007 VA examiner diagnosed: "Status-post fracture distal interphalangeal joint articulation left ring finger."

The Board again notes that under the rating criteria for limitation of motion of the ring finger presented in Diagnostic Code 5230, a noncompensable rating is the maximum schedular rating available for the Veteran's left ring finger disability.  There can be no award of a higher rating under Diagnostic Code 5230.  However, the Board has further considered whether a compensable rating may be warranted on any other available basis for any period on appeal.

As the limitation of motion involved in this issue is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion associated with arthritis established by x-ray findings.  The Board finds that the June 2013 VA examination report establishes that diagnostic imaging objectively demonstrates post-traumatic degenerative joint disease of one joint of the left ring finger, and the June 2013 VA examination report reasonably establishes that this manifests in some mild degree of limitation of motion accompanied by objectively observed swelling as well as credible indications of pain under some circumstances.  However, although the June 2013 VA examination report clearly indicates that the arthritis in the left ring finger is demonstrated by diagnostic imaging, the pertinent diagnosis specifically identifies the diagnosis was featuring only a single joint: "[p]ost-traumatic degenerative joint disease, PIP joint of the left 4th digit."  Although some other evidence in this case has indicated that the injury and symptom complaints may involve another joint of the left ring finger (including as suggested by the DIP joint pain indicated in the May 2007 VA examination report), there is no diagnosis of arthritis of the DIP joint or any other pertinent joint associated with the left ring finger disability presented in the evidence of record and demonstrated on diagnostic imaging; again, the June 2013 VA examination report is informed by diagnostic imaging and specifically limits the diagnosis of arthritis to the single PIP joint of the left ring finger.

The Board finds that the June 2013 VA examination report demonstrates that the Veteran's left ring finger disability features arthritis shown on diagnostic imaging, and that this diagnosis is accompanied by sufficient probative evidence reasonably indicating that there is some limitation of motion affecting the group of minor joints of which the left finger is a part.  A critical question is then raised with regard to whether these facts warrant a 10 percent disability rating under Diagnostic Code 5010-5003.  The Board has given careful consideration to the question of whether the diagnosis of arthritis in a single minor joint warrants a 10 percent disability rating pursuant to Diagnostic Code 5010-5003 as arthritis with limitation of motion affecting a group of minor joints.  For the purposes of this case, the Board finds it most reasonable to consider a disability affecting a joint within a group as a disability that affects the group.  The Board has considered the governing regulatory provisions of 38 C.F.R. § 4.45(f) which states: "multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities ... [among other sets of joints] are considered groups of minor joints."  It is unclear whether the phrase "multiple involvements" is to be understood as requiring two joints be involved within a group of minor joints before a group be considered affected or, rather, whether this language merely indicates that multiple minor joints in the same local group will share a single arthritis rating.  The Board finds that the latter understanding is most reasonable and most favorable to the Veteran in this case, and this understanding results in a finding that a 10 percent rating is warranted pursuant to Diagnostic Code 5010-5003 at least from the date of the June 2013 VA examination report first showing arthritis demonstrated on diagnostic imaging.

The Board further observes that the general intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Moreover, the specific provisions of 38 C.F.R. § 4.59 contemplate a minimum compensable percent rating for painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59.  That regulation is applicable to all joint injury claims, regardless of whether arthritis is shown.  Burton v. Shinseki, 25 Vet. App. 1 (2012).  In this light, the Board observes that although the June 2013 VA examination report does not show a diagnosis of arthritis in the DIP joint of the left ring finger, the May 2007 VA examination report does document that the Veteran's "distal phalanx is deviated slightly to the left" with "tenderness at the DIP joint articulation" and provides a diagnosis of "Status-post fracture distal interphalangeal joint articulation left ring finger."  Reading the two VA examination reports together as indicating symptomatology in both the DIP and PIP joints, the Board finds that the Veteran's service-connected left ring finger disability is reasonably shown to approximate the level of severity contemplated by a 10 percent disability rating by the time of the June 2013 VA examination.  (Once again, the Board notes that this basis for an award of a 10 percent rating is discussed as an alternative to the Board's primary reasoning, discussed above, that the painful motion associated with objectively confirmed arthritis involving at least one minor joint in the group reasonably warrants assignment of a 10 percent rating.)

Although the evidence on this matter is not unequivocally clear in all respects, and the evidence may not clearly preponderate in support of an increased rating, the Board finds that reasonable doubt may be resolved to the extent of finding that the criteria for a 10 percent disability rating for the left ring finger disability are met as of the date of the June 2013 VA examination report.  A 10 percent rating is warranted from June 10, 2013 (the date of the VA examination report first showing the requisite diagnosis of arthritis demonstrated by objective medical imaging).

No rating in excess of 10 percent is warranted in this case as, once again, no higher ratings are available under the applicable Diagnostic Code 5230 and any further increased rating under Diagnostic Codes 5003 and 5010 for the involved arthritis would require involvement of additional minor joint groups or major joints or incapacitating episodes; neither the evidence nor the Veteran's contentions in this case suggest involvement of additional major joints or minor joint groups nor has any evidence or contention suggested incapacitating episodes associated with the left ring finger arthritis.

The Board also finds that no compensable disability rating is warranted for the period prior to June 10, 2013, in this case.  The 10 percent rating awarded for the period from June 10, 2013 is being awarded essentially under the provisions of Diagnostic Code 5010-5003 for arthritis which require evidence showing arthritis established by x-ray findings; the June 2013 VA examination report appears to be the earliest evidence of record showing a diagnosis of arthritis established by diagnostic imaging.  The Board notes that the May 2007 VA examination report addresses the left ring finger disability issue without indicating any diagnosis of arthritis or presenting any pertinent findings from diagnostic imaging.  Furthermore, the Board observes that the May 2007 VA examination report presents no indication of any limitation of motion nor associated objective indications such as swelling.  The May 2007 VA examination report rather indicates that there was only "very minimal tenderness" where the "distal phalanx is deviated slightly to the left," without "any substantial pain, stiffness, or swelling," and "[o]therwise no abnormalities" or impairments.  The Board finds that this information, without the subsequent additional findings which emerged in the June 2013 VA examination report, does not most nearly approximate a showing of actually painful, unstable, or malaligned joint pathology; the Board does not read "very minimal tenderness" as indicating true painfulness, nor does the Board read "deviated slightly" as indicating true malalignment of the DIP joint.

The Board is unable to find that the criteria for any compensable disability rating for left ring finger disability have been met for any period on appeal prior to the June 2013 VA examination report's additional findings.

Prior to the June 10, 2013 diagnostic imaging demonstrating arthritis, there was no showing of arthritis demonstrated by diagnostic imaging and, accordingly, there was no basis for applying the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  Additionally, the Veteran's left ring finger has never been amputated, and thus the criteria for a rating under Diagnostic Code 5155 cannot have been met at any time during the appeal period.  Under Diagnostic Codes 5230 and 5227, any limitation of motion of a ring finger, to include ankylosis, warrants a 0 percent rating.  While ratings for ankylosis may require consideration of rating as amputation, since ankylosis is neither shown, nor alleged, the analysis does not proceed to such stage.  In summary, the factual evidence of record does not show findings prior to June 10, 2013 that meet or approximate any schedular criteria for a compensable rating for left ring finger disability.  Consequently, a compensable rating for the left ring finger disability is not warranted prior to June 10, 2013.

In sum, the factual evidence of record approximates the criteria for a 10 percent rating for left ring finger disability from June 10, 2013, onward, but the evidence does not show findings that meet or approximate any schedular criteria for any higher ratings.

Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's testimony and medical evidence (including VA examination reports) presenting professional medical findings and determinations along with the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records (including service treatment records); the Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment of the disabilities on appeal consistent with the information presented in the highly detailed examination reports throughout the periods on appeal discussed above.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for further increased ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, suggests that the disabilities on appeal may have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony, including as presented in written statements, hearing testimony, and in his responses to the inquiries of VA examiners.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The probative evidence supports the ratings assigned by the Board in this decision as discussed above; the preponderance of the most probative evidence does not support assignment of any further increased ratings in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The benefit-of-the- doubt doctrine does not apply and any further increased ratings sought in this appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The manifestations of the Veteran's disabilities of the right shoulder and left ring finger have been consistent with the schedular criteria, which describe the features of the shown impairment including with regard to limitation of motion and with consideration of factors such as functional loss from painful motion and lack of endurance.  There is no evidence that the manifestations of the Veteran's right shoulder disability have been unusual or exceptional.  Similarly, the manifestations of the Veteran's irritable bowel syndrome have been consistent with the schedular criteria, which describe disturbances of bowel function and episodes of abdominal distress.  There is no evidence that the manifestations of the Veteran's irritable bowel syndrome have been unusual or exceptional.  In sum, there is no indication that the average industrial impairment from any disability on appeal would be in excess of that contemplated by the assigned ratings.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the May 2007 and June 2013 VA examination reports both indicate that the Veteran's own account of his occupational functioning indicated no time missed from his ongoing regular employment due to the disabilities on appeal in this case; the VA examination reports expressly indicate that the disabilities do not significantly impact the Veteran's employability.  The Veteran appears to have been employed throughout the appeal period (the June 2013 VA examination report most recently confirmed that the Veteran continues to be employed in the aerospace sector with no days of missed work), and there is no substantial indication that the Veteran believes or contends that he is unemployable due to the disabilities involved in this appeal.  An unemployability claim has not been reasonably raised by the record.

In light of the discussion above, the Board has now assigned a 10 percent rating for post-operative right shoulder disability effective from March 18, 2009, and the Board has assigned a 10 percent rating for residuals of left ring finger fracture effective from June 10, 2013.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007); the Board finds that the ratings now assigned accurately depict the severity of the disabilities during each portion of the rating period on appeal, and there is no basis for higher staged ratings for any period.  Accordingly, no further increase in disability ratings is warranted.


ORDER

Entitlement to a compensable initial disability rating for right shoulder disability is not warranted prior to March 18, 2009.  To this extent, the appeal is denied.

Entitlement to a 10 percent rating (but no higher) for right shoulder disability is warranted from March 18, 2009.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.

Entitlement to a compensable initial disability rating for irritable bowel syndrome is not warranted.  To this extent, the appeal is denied.

Entitlement to a compensable initial disability rating for residuals of a fracture of the left ring finger is not warranted prior to June 10, 2013.  To this extent, the appeal is denied.

Entitlement to a 10 percent rating (but no higher) for residuals of a fracture of the left ring finger is warranted from June 10 , 2013.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.


REMAND

The remaining issue on appeal in this case is a claim of entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.  When this matter was previously before the Board in March 2013, the Veteran had no compensable disability ratings assigned for any service-connected disability; the appeal for a minimum 10 percent disability rating under the provisions of 38 C.F.R. § 3.324 was necessarily deferred as it was inextricably intertwined with the several issues being remanded for additional development and readjudication with the potential for assignment of disability ratings.  The Board directed that after completion of the other necessary development, the issue should be readjudicated with consideration of the updated circumstances and expanded record.

During the processing of the Board's March 2013 remand, the RO/AMC issued a rating decision in June 2013 that granted some of the Veteran's claims and assigned some compensable disability ratings; the June 2013 rating decision addressed the pending claim of entitlement to a minimum 10 percent disability rating under the provisions of 38 C.F.R. § 3.324 with the following text:

The following evidence was considered: VA Examination, Eastern Colorado HCS, dated May 4, 2007.

The claims for entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities is considered reopened.  However, the evidence fails to establish any significant occupational impairment from the veteran's service-connected disabilities.

Also in June 2013, the AMC issued a supplemental statement of the case, as was required for the purpose of addressing those issues which remain in appellate status following the additional development.  The June 2013 supplemental statement of the case did not include or in any manner address the issue of entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.

The Board recognizes that the grant of compensable schedular disability ratings for service-connected disabilities has significantly changed the circumstances of the Veteran's appeal of obtain a minimum compensable rating through application of 38 C.F.R. § 3.324.  However, the Board emphasizes that there remains a portion of the period under consideration in this appeal for which the Veteran continues to have service-connected disabilities with no compensable disability ratings assigned.  Following the June 2013 rating decision granting compensable disability ratings, no compensable disability rating was effective prior to June 10, 2013.  Even following the Board's award of additional disability ratings for certain periods discussed in the decision above, there remains no compensable disability rating effective prior to March 18, 2009.  The period on appeal includes a significant period prior to March 18, 2009; the Veteran's pending appeal for assignment of a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 has not been rendered moot for the period prior to March 18, 2009.

As the claim of entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 remains pending on appeal, having neither been entirely resolved nor withdrawn, the RO/AMC must readjudicate the matter and issue a supplemental statement of the case addressing the matter in light of all new evidence obtained and development completed since the prior statement of the case (issued in July 2009).  This action must be completed before final appellate review by the Board may properly proceed.

This action was directed by the Board's prior March 2013 remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the expanded record, to specifically include all the evidence added to the claims-file since the July 2009 statement of the case.  The RO/AMC should then determine if the Veteran is entitled to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 for any period on appeal dating back to June 17, 2006.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


